Case 19-14866-mdc   Doc 56   Filed 11/06/19 Entered 11/06/19 16:40:29   Desc Main
                             Document     Page 1 of 8
Case 19-14866-mdc   Doc 56   Filed 11/06/19 Entered 11/06/19 16:40:29   Desc Main
                             Document     Page 2 of 8
Case 19-14866-mdc   Doc 56   Filed 11/06/19 Entered 11/06/19 16:40:29   Desc Main
                             Document     Page 3 of 8
Case 19-14866-mdc   Doc 56   Filed 11/06/19 Entered 11/06/19 16:40:29   Desc Main
                             Document     Page 4 of 8
Case 19-14866-mdc   Doc 56   Filed 11/06/19 Entered 11/06/19 16:40:29   Desc Main
                             Document     Page 5 of 8
Case 19-14866-mdc   Doc 56   Filed 11/06/19 Entered 11/06/19 16:40:29   Desc Main
                             Document     Page 6 of 8
Case 19-14866-mdc   Doc 56   Filed 11/06/19 Entered 11/06/19 16:40:29   Desc Main
                             Document     Page 7 of 8
Case 19-14866-mdc   Doc 56   Filed 11/06/19 Entered 11/06/19 16:40:29   Desc Main
                             Document     Page 8 of 8
